[Cite as State v. Bell, 2021-Ohio-1327.]




                              IN THE COURT OF APPEALS OF OHIO
                                 SECOND APPELLATE DISTRICT
                                     MONTGOMERY COUNTY

 STATE OF OHIO                                   :
                                                 :
         Plaintiff-Appellee                      :    Appellate Case No. 28909
                                                 :
 v.                                              :    Trial Court Case No. 2020-CR-1358
                                                 :
 JORDAN BELL                                     :    (Criminal Appeal from
                                                 :    Common Pleas Court)
           Defendant-Appellant                   :
                                                 :

                                            ...........

                                           OPINION

                              Rendered on the 16th day of April, 2021.

                                            ...........

MATHIAS H. HECK, JR., by ANDREW T. FRENCH, Atty. Reg. No. 0069384, Assistant
Prosecuting Attorney, Montgomery County Prosecutor’s Office, Appellate Division,
Montgomery County Courts Building, 301 West Third Street, 5th Floor, Dayton, Ohio
45422
      Attorney for Plaintiff-Appellee

ADAM J. ARNOLD, Atty. Reg. No. 0088791, 120 West Second Street, Suite 1717,
Dayton, Ohio 45402
      Attorney for Defendant-Appellant

                                           .............

DONOVAN, J.
                                                                                             -2-


       {¶ 1} Defendant-appellant Jordan Bell appeals from his convictions for trespass

in a habitation in violation of R.C. 2911.12(B), violation of a protection order in violation

of R.C. 2919.26, and domestic violence in violation of R.C. 2919.25(A). Bell filed a timely

notice of appeal. Bell’s appointed appellate counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), asserting that no

prejudicial error occurred below and that any grounds for appeal would be frivolous; he

also seeks leave to withdraw as counsel. On November 23, 2020, we notified Bell of the

filing of an Anders brief and provided him with 60 days to file a pro se brief, but Bell has

not filed a pro se brief.

                              Facts and Procedural History

       {¶ 2} Bell was indicted for one count of trespass in a habitation, a felony of the

fourth degree, one count of a violation of a protection order, a felony of the third degree,

and one count of domestic violence, a first-degree misdemeanor.          On July 14, 2020,

Bell pled guilty to all the offenses. Prior to entering his guilty plea, the trial court advised

Bell of the maximum sentences associated with each offense. The trial court conducted

a Crim.R. 11 plea colloquy and found that Bell’s guilty plea was knowingly, intelligently,

and voluntarily entered. At the plea hearing, the State read the pertinent facts into the

record and deferred to the Court in regard to sentencing. The trial court accepted Bell’s

guilty pleas, found him guilty of the offenses, and ordered a presentence investigation

(“PSI”).

       {¶ 3} After ordering the PSI, the trial court heard a motion to reduce bond and

reduced the bond to conditional own recognizance, which included an order to stay away

from the victim in the case. Sentencing was set for August 11, 2020.
                                                                                            -3-


          {¶ 4} At sentencing, the trial court noted the purposes and principles of sentencing

and emphasized that the PSI report reflected that Bell had an extensive and lengthy

juvenile record. Bell was sentenced to 36 months for violating a protection order, 18

months for trespass in a habitation, and 180 days for domestic violence, all to run

concurrently, for an aggregate sentence of 36 months.

          {¶ 5} Appellate counsel included two potential assignments of error in the Anders

brief filed in this court but concluded that they lack merit.

                                       Anders Standard

          {¶ 6} Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967),

outlines the procedure appellate counsel must follow when he or she finds a lack of any

meritorious grounds for appeal. In Anders, the United States Supreme Court held that

if, after a conscientious examination of the case, appointed counsel determines the

appeal to be wholly frivolous, he or she should advise the court of that fact and request

permission to withdraw. Id. at 744. An Anders brief must identify anything in the record

that could arguably support the appeal. Id. Further, counsel must also furnish the client

with a copy of the brief and allow the client sufficient time to file his or her own brief, pro

se. Id.

          {¶ 7} Once appellate counsel satisfies these requirements, this court must fully

examine the proceedings below to determine if any arguably meritorious issues exist. Id.

If we determine that the appeal is wholly frivolous, we may allow counsel to withdraw and

dismiss the appeal without violating constitutional requirements, or we may proceed to a

decision on the merits if state law so requires. Id. In the instant case, appointed counsel

fully complied with the requirements of Anders.
                                                                                       -4-


        {¶ 8} Appointed counsel’s first potentially meritorious assignment of error is as

follows:

        THE APPELLANT ENTERED HIS PLEA KNOWINGLY, INTELLIGENTLY,

        AND VOLUNTARILY.

        {¶ 9} Under the first potential assignment of error, Bell’s appellate counsel

requests this court to review whether the trial court violated Crim.R. 11 during the plea

proceedings. We note that counsel does not assert any specific violation of Crim.R. 11.

Instead, counsel has generally requested that this court review the plea proceedings for

compliance with the rule.

        {¶ 10} “Ohio’s Crim.R. 11 outlines the procedures that trial courts are to follow

when accepting pleas.” State v. Dangler, Ohio Slip Opinion No. 2020-Ohio-2765, __

N.E.3d __, ¶ 11. “[T]he rule ‘ensures an adequate record on review by requiring the trial

court to personally inform the defendant of his rights and the consequences of his plea

and determine if the plea is understandingly and voluntarily made.’ ” Id., quoting State

v. Stone, 43 Ohio St.2d 163, 168, 331 N.E.2d 411 (1975). The Supreme Court of Ohio

has urged trial courts to comply literally with Crim.R. 11. State v. Clark, 119 Ohio St.3d

239, 2008-Ohio-3748, 893 N.E.2d 462, ¶ 29. However, in reviewing the plea colloquy,

the focus should be “on whether the dialogue between the court and the defendant

demonstrates that the defendant understood the consequences of his plea.” Dangler at

¶ 12.

        {¶ 11} In Bell’s case, the trial court went through each of Bell’s rights and made

sure that he understood them. The transcript reveals that the trial court scrupulously

conducted a thorough and complete Crim.R. 11 plea hearing. Bell acknowledged that he
                                                                                          -5-


understood his rights, the charges, and the plea agreement, and there was no evidence

to suggest the contrary. At the end, the trial court concluded that Bell knowingly,

voluntarily, and intelligently waived his rights and entered his pleas. The record supports

this conclusion. Since there is no evidence to suggest that the plea was not knowingly,

voluntarily, and intelligently made, the first potentially meritorious assignment of error is

without merit.

       {¶ 12} Appointed counsel’s second potentially meritorious assignment of error is

as follows:

       THE TRIAL COURT DID NOT ABUSE ITS DISCRETION IN SENTENCING

       APPELLANT TO 36-MONTHS OF INCARCERATION.

       {¶ 13} When reviewing a felony sentence, we must apply the standard of review

set forth in R.C. 2953.08(G)(2). State v. Marcum, 146 Ohio St.3d 516, 2016-Ohio-1002,

59 N.E.3d 1231, ¶ 7. Pursuant to the plain language of R.C. 2953.08(G)(2), this court

may vacate or modify an appellant’s sentence only if it determines by clear and convincing

evidence that: (1) the record did not support the trial court’s findings under relevant

statutes; or (2) the sentence was otherwise contrary to law. Id. at ¶ 1.

       {¶ 14} Under R.C. 2929.14(A)(3)(b) and (4), a felony of the third degree is

punishable with a prison term of up to 36 months, and a felony of the fourth degree is

punishable with a prison term of up to 18 months. R.C. 2929.13(B)(2) and (C) only

require that a trial court comply with the purposes and principles under R.C. 2929.11 and

2929.12. So long as the trial court complies with R.C. 2929.11 and 2929.12, then the

sentence will not be contrary to law. “[A] sentence is not contrary to law when the trial

court imposes a sentence within the statutory range, after expressly stating that it had
                                                                                         -6-


considered the purposes and principles of sentencing set forth in R.C. 2929.11, as well

as the factors in R.C. 2929.12.” State v. Rodeffer, 2013-Ohio-5759, 5 N.E.3d 1069,

¶ 32 (2d Dist.), citing State v. Kalish, 120 Ohio St.3d 23, 2008-Ohio-4912, 896 N.E.2d

124, ¶ 18.

       {¶ 15} Here, the trial court considered these principles and factors expressly in

sentencing Bell. At disposition, the trial court noted Bell’s extensive and lengthy juvenile

record. Tr. p. 17. The trial court also noted that the present offenses were committed

while he was on post-release control for a first-degree felony. Id. After considering the

purposes and principles of sentencing, the trial court sentenced Bell to a period of 36

months imprisonment for the third-degree felony, 18 months for the fourth-degree felony,

and 180 days for the first-degree misdemeanor, all to run concurrently. The trial court

was not required to make any specific findings, and the sentences were within the range

prescribed by law, so Bell’s sentence was not contrary to law.

                                       Conclusion

       {¶ 16} Having performed our duty pursuant to Anders, and for the foregoing

reasons, we conclude that Bell’s appeal is wholly frivolous. Counsel’s motion to withdraw

is granted. The trial court’s judgment is affirmed.

                                    .............




TUCKER, P.J. and WELBAUM, J., concur.
                       -7-



Copies sent to:

Mathias H. Heck, Jr.
Andrew T. French
Adam J. Arnold
Hon. Mary L. Wiseman